Citation Nr: 1214867	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from September 1950 to February 1952.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

This claim is advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board denied this claim in a decision issued in January 2011.  At the time, a claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right leg and/or knee disability, was also on appeal.  The Veteran then appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and, in August 2011, based on  Joint Motion For Remand (joint motion), the Court remanded the matter to the Board for action consistent with the terms of the joint motion. 

In September 2011, the Board granted the claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right leg and/or knee disability, and remanded the claim of entitlement to a TDIU to the RO for additional action.  For the reason that follows, the Board again REMANDS this claim to the RO.


REMAND

Prior to adjudicating the claim of entitlement to a TDIU, additional development is required.  See 38 C.F.R. § 19.9 (2011).

The Veteran has previously established service connection for right knee internal derangement with loose foreign bodies and leg shortening status post open reduction and internal fixation of the tibia and femur, rated as 30 percent disabling; degenerative changes of the lumbar spine, rated as 20 percent disabling; left knee degenerative joint disease, rated as 10 percent disabling; and residuals of fracture of the left tibia and fibula, rated as noncompensably disabling.  His combined disability rating is 50 percent.  

The Veteran contends that his service-connected right and left lower extremity and low back disabilities render him unemployable.  In September 2011, the RO afforded the Veteran a VA examination of these disabilities for the purpose of obtaining a medical opinion on the matter.  In a report of VA examination conducted in December 2011, a VA examiner provided such an opinion, unfavorable to the Veteran.  

While the claim was in remand status, the Veteran's private attorney also obtained an opinion on the matter (from a private vocational expert), which is favorable to the Veteran.  Both opinions are comprehensive and based on a review of the claims file, the Board's previous remand and the Veteran's reported medical, educational and vocational histories.  The private opinion is supported with rationale and provides that, based solely on consideration of his service-connected disabilities, the Veteran is unemployable.

A total disability rating may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  To meet these percentage requirements, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§§ 3.340, 4.16(a) (2011).  In this case, although there is evidence that the Veteran is unable to secure a substantially gainful occupation, he does not meet the percentage requirements of 38 C.F.R. § 4.16(a).  

Where there is plausible evidence that a veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, and he does not meet the percentage requirements of 38 C.F.R. § 4.16(a), he is eligible for consideration of a total rating under 38 C.F.R. § 4.16(b), by referral to the Director, Compensation and Pension Service.  In such a case, the rating board is to include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Referral is warranted here.

This case is REMANDED for the following actions:

1.  Submit the Veteran's TDIU claim to the Director, Compensation and Pension Service, for consideration under 38 C.F.R. § 4.16(b), to include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the TDIU claim.  

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


